 Case: 2:19-cr-00068-DLB-CJS Doc #: 1 Filed: 10/10/19 Page: 1 of 3 - Page ID#: 14

                                                                      Eastern District of Kentucky
                                                                             FILED
                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY                         OCT    \0 2019
                            NORTHERN DIVISION                                AT COVINGTON
                                                                            ROBERT R. CARR
                                COVINGTON                               CLERK U.S. DISTRICT COURT


UNITED STATES OF AMERICA


V.                                               INDICTMENT NO.          l94S'-' D(d3--WS
SHANNON PEMBERTON

                                       * * * * *
THE GRAND JURY CHARGES:

                                        COUNT 1
                                    29 U.S.C. § 501(c)

       On or about August 24, 2016, and continuing through January 23, 2018, in Boone

County, in the Eastern District of Kentucky, and elsewhere,

                               SHANNON PEMBERTON,

while an officer, that is, Treasurer, of Painters Local 238, a labor organization engaged in

an industry affecting commerce, did embezzle, steal and unlawfully and willfully abstract

and convert to his own use the funds of said labor organization in the approximate

amount of $6,403.00, all in violation of 29 U.S.C. § 501(c).

                                        COUNT2
                                    29 U.S.C. § 439(b)

       At all times material to this Indictment, Painters Local 23 8 was a labor

organization engaged in an industry affecting commerce and subject to the Labor

Management Reporting and Disclosure Act, 29 U.S.C. § 401, et seq.
 Case: 2:19-cr-00068-DLB-CJS Doc #: 1 Filed: 10/10/19 Page: 2 of 3 - Page ID#: 15




       On or about March 30, 2017, in Boone County, in the Eastern District of

Kentucky,

                               SHANNON PEMBERTON

did make and cause to be made a false statement and representation of material fact

knowing it to be false in a report and document required to be filed by Painters Local 238

with the Secretary of Labor pursuant to 29 U.S.C. § 431, that is, the annual financial

report form LM-3 for the union's fiscal year ending in 2016, all in violation of 29 U.S.C.

§ 439(b).

                                                        A TRUE BILL         /~:




ROBERT M. DUNCAN, JR.
UNITED STATES ATTORNEY
Case: 2:19-cr-00068-DLB-CJS Doc #: 1 Filed: 10/10/19 Page: 3 of 3 - Page ID#: 16




                                    PENALTIES

COUNT 1:          Not more than 5 years of imprisonment, a $250,000 fine, and 3 years
                  of supervised release.

COUNT 2:          Not more than 1 year of imprisonment, a $100,000 fine, and 1 year
                  of supervised release.

PLUS:             Mandatory special assessment of $100 per count.

PLUS:             Restitution, if applicable.
